DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Miyazawa (7,973,795)




a projector (300), configured to provide keystone correction parameters; and
a processing device (200), connected with the projector through a data transfer interface (500) to receive the keystone correction parameters from the projector (Column 7 Lines 20-23), the processing device performs a keystone correction (shape correction) on at least one picture according to the keystone correction parameters and generates a corrected picture, and transmits the corrected picture to the projector through an image transmission interface (500), for projection;
 an electronic equipment (220), the electronic equipment includes the processing device (240), the data transfer interface (500), and the image transmission interface.

The processing device further comprises:
     a central processing unit (CPU), receiving the keystone correction parameters through the data transfer interface; and
a graphics processor (240), electrically connected to the CPU, to perform a keystone correction on the picture according to the keystone correction parameters of the picture, and transmit the corrected picture to the projector through the image transmission

The processing device is further electrically connected to an electronic equipment, the electronic equipment transmits the picture to the processing device, wherein the processing device within the projector is independent of the electronic equipment, and the processing device includes the data transfer interface and the image transmission interface (271,272).
The electronic equipment further comprises:
a central processing unit within the PC (CPU); and
a graphics processor, electrically connected to the CPU, the graphics processor transmits the picture to the processing device for performing the keystone correction according to the instructions of the CPU.
The data transfer interface and the image transmission interface are connecting ports or wireless communication interfaces. (Column 6 Lines 45-49)
Claims 7-14 extended to the electronic device and a projector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd